Opinion, delivered by
Tompkins, Judge.
On the part of the plaintiff in error, it is contended, that the promissory note declared on, being made bie seven months alter the date thereof, the plea should have been, that the plaintiff’s right of action did not crue within ten years, &c. And such seems to be the rule ol pleading ma case like this; — see Hodsden vs. Harridge, 2 Saunders, p. 636, note 5. It seems to us that the circuit court committed error in overruling f he demurrer to the second plea of the defendant. Its judgment is therefore reversed, and the cause remanded.